           Case 1:21-cv-06012-AT Document 22 Filed 09/15/21 Page 1 of 2


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
JUSTINE FERREIRA, as Parent and Natural                             DOC#:
Guardian ofN.R. and individually,                                   DATE FILED: 9/15/2021

                              Plaintiffs,

               -aoainst­
                 e-                                                         21 Civ. 6012 (AT)

MEISHA PORTER, in her official capacity as the                           INITIAL PRETRIAL
Chancellor ofthe New York City Department of                            SCHEDULING ORDER
Education, and the NEW YORK CITY
DEPARTMENT OF EDUCATION,

                        Defendants.
ANALISA TORRES, District Judge:

       l.Cmmsel for all parties are directed to submit a joint letter and a jointly proposed Case
Management Plan and Scheduling Order by November 15, 2021, in accordance with Rule 16 of
the Federal Rules of Civil Procedure and the instructions set fotth below.

     2.   COUNSEL FOR PLAINTIFF IS DIRECTED TO IMMEDIATELY SEND A
COPY OF THIS ORDER AND THE COURT'S INDIVIDUAL PRACTICES TO ALL
PARTIES.

         3.       This case has been designated for electronic case filing. By the deadline for
submissions, cmmsel for all parties are required to register as ECF filers and file a notice of
appearance in accordance with the Electronic Case Filing Rules & Instrnctions
(https ://nysd. uscourts. gov/electronic-case-filing).

       4.      The patties are directed to submit a joint letter addressing the following in separate
paragraphs: (1) a briefdescription ofthe case, including the factual and legal bases for the claim(s)
and defense(s), (2) any contemplated motions, and (3) the prospect for settlement.

        5.     The patties are directed to submit with their joint letter a.jointly proposed Case
Management Plan and Scheduling Order. The parties are directed to consult the Comt's Individual
Practices and model Case Management Plan and Scheduling Order, which are available at
https://nysd.uscourts.gov/hon-analisa-t01Tes. The joint letter shall be filed electronically on ECF,
with a comtesy copy, cleaily marked as such, e-mailed to chambers in accordance with the Court's
fudividual Practices (See Rule LB). The proposed Case Management Plan and Scheduling Order
shall be e-mailed to chambers IToITes nysdchambers@nysd.uscomts.gov).

       6.     Requests for adjournment ofthe deadline for the above submissions will be
considered only ifmade in writing and in accordance with the Comt's Individual Practices (See
Rule LC).
          Case 1:21-cv-06012-AT Document 22 Filed 09/15/21 Page 2 of 2



        7.     The parties are advised that the Court requires pre-motion letters before a motion is
filed (See Rules III.A–C).

       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: September 15, 2021
       New York, New York




                                                   2
